DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 26, 2021, February 18, 2022, and June 30, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21 and 23 are rejected under 35 U.S.C. 101 because claims 21 and 23 are directed to a computer-readable storage medium, which, given its broadest reasonable interpretation, would typically covers forms of both non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. 
In an effort to assist the patent community in overcoming the rejection under 35 U.S.C. § 101, the USPTO suggest the following approach. A claim drawn to such a computer readable medium (or the like) that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 12, 13, 17, and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (US 2022/0070809).
Regarding independent claim 1, Song discloses or suggests a transmission timing determination method comprising:
issuing, by a first node, first timing adjustment information to a second node, where the first timing adjustment information is used for adjusting a first transmission timing of a second node (see at least paragraphs 146-158 and 169-178, transmitting a synchronization signal transmitted from a parent node to a relay node (RN), where the RN performs synchronization with the parent node based on the received synchronization signal), or 
instructing, by the first node, the second node to use a global navigation satellite system (GNSS) timing as the first transmission timing of the second node (see at least paragraphs 146-158, global synchronization through GHNSS, where synchronization is performed based on a signal transmitted from the gNB),
where the first transmission timing is a downlink transmission timing of the second node (see at least paragraphs 146-158 and 169-178, the RN configures the transmission timing of the access link, which corresponds to the downlink transmission timing).
Regarding independent claim 5, Song discloses or suggests a transmission timing determination method comprising:
receiving, by a second node, first timing adjustment information transmitted by a first node and adjusting a first transmission timing of the second node according to the first timing adjustment information (see at least paragraphs 146-158 and 169-178, transmitting a synchronization signal transmitted from a parent node to a relay node (RN), where the RN performs synchronization with the parent node based on the received synchronization signal), or 
using, by the second node, a global navigation satellite system (GNSS) timing as the first transmission timing of the second node (see at least paragraphs 146-158, global synchronization through GHNSS, where synchronization is performed based on a signal transmitted from the gNB),
where the first transmission timing is a downlink transmission timing of the second node (see at least paragraphs 146-158 and 169-178, the RN configures the transmission timing of the access link, which corresponds to the downlink transmission timing).

Regarding claims 2 and 6, Song discloses or suggests issuing, by the first node, synchronization type indication information to the second node (see at least paragraphs 146-158 and 169-178, global synchronization through GNSS or OTA synchronization, where the synchronization is performed based on a synchronization signal transmitted from the gNB),
where the synchronization type indication information comprises at least one of: the GNSS timing or an over the air (OTA)/base station timing, the synchronization type indication information is used for determining an adjustment manner of the first transmission timing, the first node is a parent node of the second node, and the adjustment manner is the GNSS timing of the OTA/base station timing (see at least paragraphs 146-158 and 169-178, global synchronization through GNSS or OTA synchronization, where the synchronization is performed based on a synchronization signal transmitted from the gNB, where the gNB is the parent node and the RNs having the IAB function are child nodes);
regarding claims 3 and 7, the synchronization type indication information comprises at least one of: a GNSS enable flag, information indicating timing synchronization type, or information indicating synchronization type priority (see at least paragraphs 146-158 and 169-178, global synchronization through GNSS or OTA synchronization, where the synchronization is performed based on a synchronization signal transmitted from the gNB, where the RN identifies, based on the synchronization signal, whether to perform GNSS or OTA synchronization and, thus, the synchronization signal corresponds to the information indicating timing synchronization type);
regarding claim 4, in a case where the synchronization type indication information issued by the first node comprises the OTA/base station timing, the method further comprises issuing mode indication information of the OTA/base station timing to the second node, where the mode indication information of the OTA/base station timing is carried in the first timing adjustment information or the synchronization type indication information (see at least paragraphs 146-158 and 169-178, OTA synchronization, where the synchronization is performed based on a synchronization signal transmitted from the gNB, where the RNs perform synchronization with the parent node based on the received synchronization signal and the RNs may adjust the transmission timing and the reception timing based on the synchronization signal transmitted from the parent node, where the synchronization signal corresponds to the first timing adjustment information or the synchronization type indication information);
regarding claim 12, the first timing adjustment information comprises synchronization adjustment information, where the synchronization adjustment information comprises one of following adjustment amounts: a first adjustment amount ΔTa relative to a downlink receiving timing of a signal transmitted by the first node at the second node, a second adjustment amount ΔTb relative to a second transmission timing of the second node, or a third adjustment amount ΔTc relative to a current first transmission timing of the second node (see at least paragraphs 146-178, the timing may be adjusted by an adjustment amount relative to a downlink receiving timing of a signal transmitted by the first node at the second node, an adjustment amount relative to a second transmission timing of the second node, and/or an adjustment amount relative to a current first transmission timing of the second node);
regarding claim 13, acquiring mode indication information of an OTA/base station timing transmitted by the first node, where a mode of the OTA/base station timing indicated by the mode indication information comprises at least one of: mode one, where the first timing adjustment information is the synchronization adjustment information or mode two or mode three, where the first timing adjustment information is time adjustment information (see at least paragraphs 146-158 and 169-178, OTA synchronization, where the synchronization is performed based on a synchronization signal transmitted from the gNB, where the RNs perform synchronization with the parent node based on the received synchronization signal and the RNs may adjust the transmission timing and the reception timing based on the synchronization signal transmitted from the parent node, where the synchronization signal corresponds to the first timing adjustment information);
regarding claim 17, issuing the received synchronization type indication information to a subordinate node or a terminal, where the subordinate node is a child node of the second node, and the terminal is a subordinate device of the second node (see at least Figs. 8 and 9, and paragraphs 159-168, each RN may synchronize with the gNB by performing downlink synchronization by receiving the synchronization signal transmitted by the gNB, where RN(d) is a subordinate/child node of RN(b));
regarding claims 20 and 22, a communication device comprising a processor, a memory, a communication unit, and a communication bus (see at least Fig. 19 and paragraphs 335-363);
the communication bus is configured to implement a wireless communication connection among the processor, the communication unit, and the memory (see at least Fig. 19 and paragraphs 335-363);
the processor is configured to execute one or more first programs stored in the memory to implement steps of the transmission timing determination method of claim 1 or claim 5 (see at least Fig. 19 and paragraphs 335-363); and
regarding claims 21 and 23, a computer-readable storage medium storing one or more first computer programs, where the one or more first computer programs are executable by one or more processors to implement steps of the transmission timing determination method of claim 1 or claim 5 (see at least Fig. 19 and paragraphs 335-363).




Allowable Subject Matter
Claims 8, 9, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abedini et al. (US 2019/0110268) discloses timing and frame structure in an IAB network for performing alignments between IAB nodes and/or IAB donors (see at least paragraphs 102-133).
Bendlin et al. (US 2021/0014816) discloses OTA synchronization of multi-hop IAB relay nodes (see at least paragraphs 31-64).
Iyer et al. (US 2021/0250884) discloses synchronization in multi-hop IAB deployment (see at least paragraphs 158-166 and 176-206).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        07/07/2022